Title: To James Madison from Thomas Jefferson, 5 February 1795
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. Madison.
Monticello Feb. 5. 95.
Congress drawing to a close, I must trouble you with a bundle of little commissions
1. to procure for me a copy of the correspondence between Genet, Hammond & myself at large.
2. a pamphlet entitled ‘Sketches on rotations of crops,’ to be had I believe at Dobson’s. The author in a note pa. 43. mentions some former publication of his, which I should be glad to have also; as I am sure it must be good. Who is the author? Is it Peters? I do not think it is Logan.
3. to procure for me from some of the seedsmen some of the seed of the Winter vetch (it is the Vicia sativa, semine albo of Millar) as it is cheap, you may be governed in the quantity by the convenience of bringing. I think it must be valuable for our fall-fallows.
4. to commission your barber to find for me such a seal as he let you have.
5. to enquire of J. Bringhurst whether Donath is returned from Hamburg, who was to bring me some glass? I know nobody who can give the information but Bringhurst, and I would not trouble you with it could I have got a word from him otherwise. But I have written twice to him, & got no answer, and I have sent twice to Philadelphia by a neighbor of mine, whom he has put off by saying he would write to me. If I could only find out whether Donath is returned, & what is his address in Philadelphia, I could then enquire about my glass of himself by letter.
We have now had about 4. weeks of winter weather, rather hard for our climate—many little snows which did not lay 24. hours, & one 9. I. deep which remained several days. We have had few thawing days during the time. It is generally feared here that your collegue F. Walker will be in great danger of losing his election. His competitor is indefatigable attending courts &c. and wherever he is, there is a general drunkenness observed, tho’ we do not know that it proceeds from his purse. Wilson Nicholas is attacked also in his election. The ground on which the attack is made is that he is a speculator. The explanations which this has produced, prove it a serious crime in the eyes of the people. But as far as I hear he is only investing the fruits of a first & only speculation. Almost every carriage-owner has been taken in for a double tax: information through the newspapers not being actual, tho legal, in a country where they are little read. This circumstance has made almost every man, so taken in, a personal enemy to the tax. I escaped the penalty only by sending an express over the county to search out the officer the day before the forfeiture would have been incurred. We presume you will return to Orange after the close of the session, and hope the pleasure of seeing mrs. Madison & yourself here. I have past my winter almost alone, mr. & mrs. Randolph being at Varina. Present my best respects to mrs. Madison, & accept them affectionately yourself. Adieu.
